Citation Nr: 9910749	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-20 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 to December 1958 
and from December 1958 to December 1972.

This appeal arose from a December 1996 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for a right foot injury.  


REMAND

Private medical records reveal that the veteran underwent a 
metatarsophalangeal joint implant with hallux limitus in 
January 1995.  Additional private medical reports dated 
January 1996, from the same facility, note that the veteran 
was assessed with metatarsalgia, right foot, with 
degenerative arthritis.  During August 1996, private 
treatment records note the removal of the metatarsophalangeal 
joint implant.

During the veteran's January 1999 Travel Board, he testified 
that his current right foot disability is directly related to 
a right foot injury incurred in 1956 during active service in 
the United States Army.  Travel Board Transcript (TB T.) at 
3-4.  The veteran asserted that, while working on building 
railroads, a metal rail dropped on his right foot.  TB T. at 
4.  The veteran reported that an X-ray of his right foot was 
taken, he received treatment over a three-week period, 
including the placement of a cast over his ankle, at an U.S. 
Army Hospital located in Bordeaux, France.  TB T. at 4-5.  
His assigned unit was identified as the 81st Boat Company, 
Leberdon Sulac, France.  TB T. at 5.  The injury incurred was 
described as a right foot fracture.  TB T. at 5-6.  The 
veteran testified that he was discharged from the Army in May 
of 1957, and then enlisted into the United States Navy during 
December 1958.  TB T. at 6.  

An August 1974 National Personnel Records Center (NPRC) 
response verified prior service in the U.S. Army that started 
in May 1954.  Additional verified service was reported as 
December 1958 to December 1972.  Subsequent RO efforts to 
obtain complete service medical records (SMR), which would 
have encompassed the veteran's periods of active service, 
were unsuccessful, with the exception of SMR entries from 
December 1958 to December 1966.  The Board observes, however, 
that no specific request was made for inpatient treatment 
records.

Based on a preliminary review of the record, the Board 
concludes that further development is required.  The clearly 
is evidence of a current disability.  The veteran has 
consistently described medical treatment for an injury that 
suggests, although it does not clearly indicate, in-patient 
care at an U.S. Army Hospital.  This raises the possibility 
of the existence of medical records that are customarily 
maintained separate from the individual's service medical 
records.  Further, the veteran has provided a history of 
radiographic studies of his right foot during 1956.  Reports 
of such studies, if conducted, are not now of record. 

In essence, the veteran's testimony and collective statements 
during the administrative of his claim, describes the 
possible existence of a chronic disease or injury that was 
incurred during his active service in the U.S. Army.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime or 
peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(b) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim may be well grounded based on 
an application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1998).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  The claimant has essentially alleged the 
existence of additional service medical records that could 
establish the existence of an injury that produced a chronic 
disability in service.  When coupled to the evidence of 
current disability, this may be sufficient to well ground the 
claimant.  Since the record now shows the claim is capable of 
substantiation, the Board must rule on a preliminary basis 
that it is well grounded.  Murphy v. Derwinski, 1 Vet. App. 
78 (1991).  The Board must emphasize, however, that if the 
development below fails to uncover evidence that would 
establish the existence of an injury producing a chronic 
disability in service, the burden will remain upon the 
claimant to come forward with competent medical evidence to 
link a current disability to service.  There is nothing in 
the current record beyond the lay assertions of the claimant 
to link current disability to service and, as a matter of 
law, his lay assertions of medical causation are not 
competent to establish the necessary causal link to make his 
claim well grounded.  Caluza v. Brown, 7 Vet. App. 492 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this instance, service medical records reflective of the 
veteran's period of active service in the U.S. States Army 
are missing.  In cases where service medical records are 
unavailable through no fault of the veteran, VA is under a 
heightened obligation to assist in the development of the 
evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the veteran in developing facts 
pertinent to his claim under the provisions of 38 U.S.C.A. § 
5107(a) in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
This duty is particularly heightened where the claimant's 
service medical records may have been destroyed or lost; 
whereby the VA is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).

In view of the foregoing, the Board is of the opinion that 
additional development may prove helpful in the evaluation of 
the veteran's case.  Accordingly, this case is REMANDED for 
the following:

1. The RO should request that the veteran 
provide a detailed statement concerning the 
alleged 1956 right ankle fracture that was 
treated at a U.S. Army Hospital located in 
Bordeaux, France.  The veteran should specify 
the name of his unit, previously identified 
as the 81st Boat Company, Leberdon Sulac, 
France, the date as best he can recall, the 
name of the installation where the accident 
occurred, the circumstances of the injury, 
the circumstances of any subsequent 
treatment, including particularly the name of 
any medical facility that afforded him 
initial or follow up treatment for the 
injuries and the date or dates of all such 
treatment.  He is advised that this 
information is vital to his claim, and that 
without his assistance it may be impossible 
to develop records that would be very 
important to establishing his entitlement to 
any benefits.

2. The RO should then integrate any response 
from the claimant that provides additional 
details as to the alleged episode into the 
information already of record and prepare a 
request to the record custodians for any 
additional service medical records of the 
reported hospital treatment and apparently X-
ray studies.  If the appellant does not 
respond, the RO should submit the request 
based upon the evidence currently of record.  
The RO should then follow appropriate 
adjudicative procedures to develop such 
records.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992).

3. Thereafter, the RO should readjudicate the 
claim for service connection for a right foot 
injury.  The first step in such adjudication 
should be whether the veteran has established 
a well-grounded claim.  If the benefit sought 
is not granted a supplemental statement of 
the case should be prepared and furnished to 
the veteran and his representative.  They 
should be given the opportunity to respond.

Thereafter, in accordance with the proper appellate 
procedures, the case should be returned to the Board for 
further appellate review, if otherwise in order.  In taking 
this action, the Board implies no conclusion; either legal or 
factual, as to any final outcome warranted.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









